DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,822,148. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broad enough to encompass the embodiment claimed in the ‘148 patent, thus comprising claims drawn to the same invention.  In other words, the instant claims are broader than those of the ‘148 patent, which would provide expanded patent coverage including the embodiment of the ‘148 patent.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, from which claims 2-8 depend, the term “the axis” in lines 3-4 lacks proper antecedent basis in the claims.  Moreover, the term “an axis” in line 7 is indefinite because it is not clear if it is to find proper antecedent basis in the first instance, or if it is a different axis.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,630,743 (Wright).
Regarding claim 1, Wright teaches a container, comprising: 
a container body (12) having a neck (18) that defines an opening (20) to an inner cavity within 5the container body, the neck including a projection (26) that projects radially away from the axis; and 
a cap (10) that includes a cover member (30), an inner member (32), and an outer member (34); 
the inner member depending from the cover member and extending at least partly about an axis, the inner member being threadably engaged to the neck of the 10container body (threads 36 to mate with container threads 24) and supported for movement between a first threaded position (with tab 40 engaged with projection 26) and a second threaded position relative to the container body (tab 40 rotated past projection 26); 
the cover member covering the opening in the first threaded position and the second threaded position (inherently disclosed); 
the outer member depending from the cover member and extending at least 15partly about the inner member and the axis, the outer member including a tamper-evident member (16); 
the tamper-evident member including an abutment member (54; element number missing in Drawings but explicitly described in Spec. col. 3, line 1) configured to engage with the projection to limit movement of the cap from the first threaded position (the position where lock element 40 has not yet engaged lock surface 42 of lock member 26) to the second threaded position (after pressing squeeze points 54 to move lock element 40 past lock element 46; see col. 3, lines 33-37); and 
20the tamper-evident member being permanently deformable (removed as described in col. 3, lines 22-24, which is read as a type of deformation) to disengage the projection and allow movement of the cap from the first threaded position to the second threaded position (col. 3, lines 29-36). 
Regarding claim 2, wherein the inner member is an inner skirt (clearly shown) that extends 25about the axis; wherein the outer member is an outer skirt (clearly shown) that extends about the inner skirt and the axis; wherein the outer skirt includes a first arcuate (left of 16) segment and a second arcuate segment (right of 16); and  30wherein the tamper-evident member includes a tab that is removably connected to at least one of the first arcuate segment and the second arcuate segment (tab 16 is connected to both).  
Regarding claim 9, Wright teaches a cap (10) for a container body (12) with an opening (20) to an inner cavity, the container body 5having a projection (26), the cap comprising: 
a cover member (30) configured to cover over the opening; 
an inner member (32) that depends from the cover member and that extends at least partly about an axis, the inner member configured to threadably engage the container body and move between a first threaded position and a second threaded position relative to the 10container body; 
an outer member (34) that depends from the cover member and that extends at least partly about the inner member and the axis, the outer member including a tamper-evident member (16); 
the tamper-evident member including an abutment member (54; element number missing in Drawings but explicitly described in Spec. col. 3, line 1) configured to engage 15with the projection to limit movement of the cap from the first threaded position (the position where lock element 40 has not yet engaged lock surface 42 of lock member 26) to the second threaded position (after pressing squeeze points 54 to move lock element 40 past lock element 46; see col. 3, lines 33-37); and 
the tamper-evident member being permanently deformable (removed as described in col. 3, lines 22-24, which is read as a type of deformation) to disengage the projection and allow movement of the cap from the first threaded position to the second threaded position (col. 3, lines 29-36).  
Regarding claim 10, wherein the inner member is an inner skirt (clearly shown) that extends 25about the axis; wherein the outer member is an outer skirt (clearly shown) that extends about the inner skirt and the axis; wherein the outer skirt includes a first arcuate (left of 16) segment and a second arcuate segment (right of 16); and  30wherein the tamper-evident member includes a tab that is removably connected to at least one of the first arcuate segment and the second arcuate segment (tab 16 is connected to both).  
Regarding claim 17, Wright teaches a method of manufacturing a cap (10) configured to be threadably attached to a neck (18) of a container body (12), the neck defining an opening (20) to an inner cavity within the container body, the neck including a projection (26), the method comprising: 
forming a cover member (30) of the cap, the cover member configured to cover over the 5opening; 
forming an inner member (32) that depends from the cover member and that extends at least partly about an axis, the inner member configured to threadably engage (by way of threads 36) the container body and move between a first threaded position (the position where lock element 40 has not yet engaged lock surface 42 of lock member 26) and a second threaded position (after pressing squeeze points 54 to move lock element 40 past lock element 46; see col. 3, lines 33-37) relative to the container body; and 
10forming an outer member (34) that depends from the cover member and that extends at least partly about the inner member and the axis, the outer member including a tamper-evident member (16); 
the tamper-evident member including an abutment member (54; element number missing in Drawings but explicitly described in Spec. col. 3, line 1) configured to engage with the projection to limit movement of the cap from the first threaded position to the 15second threaded position; and 
the tamper-evident member being permanently deformable (removed as described in col. 3, lines 22-24, which is read as a type of deformation) to disengage the projection and allow movement of the cap from the first threaded position to the second threaded position.  
20	Regarding claim 18, forming the cover member, forming the inner member, and forming the outer member includes forming the cover member, the inner member, and the outer member as unitary (taught to be “one piece” in col. 1, line 67).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,630,743 (Wright) as applied above under 35 USC 102(a)(1) to claims 2 and 11, in view of US 4,548,329 (Curry).
Regarding claims 3 and 11, Wright as applied above teaches all limitations substantially as claimed, but fails to teach the abutment member projects radially inward toward the axis from the tab.  
Curry teaches it is known to form a tamper evident element (46) of a threaded child resistant closure (20) to have a radially inwardly extending abutment member (unlabeled teeth disposed on 46 shown to extend radially inwardly in Figures 3 and 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Wright, forming the tamper element to have radially inwardly extending abutments as taught by Curry, motivated by the benefit of a positive interlock between the tamper element and container neck ratchet elements.  Moreover, such is a simple substitution of known elements having a predictable result, which is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  
Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
Regarding claims 4 and 12, the tab is configured to tear at least partly away from the outer skirt to disengage the projection (Wright teaches the tamper element 16 is torn away from the skirt).  
Regarding claims 5 and 13, the tab is configured to tear away in a longitudinal direction substantially along the axis away from the outer member (the closure of Wright is capable of use in the intended manner because it teaches all claimed physical structure).  

10.	Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,630,743 (Wright) as applied above under 35 USC 102(a)(1) to claims 2 and 11, in view of US 5,346,069 (Intini).
Regarding claims 6 and 14, Wright as applied above to claims 2 and 11, teaches all limitations substantially as claimed including wherein the wall is resiliently flexible for movement between a retained position 15and an unretained position with respect to the axis, but fails to teach the abutment member is configured to engage a first projection of the container body; wherein the outer member includes a wall with an aperture extending therethrough; the wall, in the retained position, configured to receive a second projection of the container body within the aperture to retain the cap in the first threaded position; and the wall, in the unretained position, configured to be spaced away from the second projection with the second projection disposed outside the aperture to allow movement of 20the cap from the first threaded position to the second threaded position.  
Initini teaches it is known to secure a closure with a projection (58) on a container, which is received in an aperture (64) on the closure.  Examiner notes that while the container projection is displaced, one of ordinary skill in the art will recognize that this motion is relative, and that the concept of securing a projection within an aperture can occur in a closure such as Wright, where relative motion takes place between a container projection and the closure.  Moreover, Examiner notes Initini teaches the equivalence of a closure without an aperture in the embodiment of Figures 6 and 6a.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Wright, providing an aperture to receive a container projection as taught by Initini, motivated by the benefit of a secure interlock to prevent rotation before removal of the tamper indicating means. 
Regarding claims 7 and 15, the cap includes a first pad and a second pad (Wright 44) that are configured to be squeezed in unison to resiliently flex the wall from the retained position toward the unretained position; and 25wherein the wall is biased toward the retained position (inherently disclosed).  
Regarding claims 8 and 16, the wall and the tab are disposed on opposite sides of the axis (Examiner notes the location of tab 16 and protuberance 40 in Figure 1; the location of protuberance 40 is where medication would take place to locate an aperture to receive a container neck projection).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733